DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to the Application filed on November 04, 2020, for Application, title: “Autonomous Communication Feature Use And Insurance Pricing”.

Status of the Claims
By the 11/04/2020 Amendment, claims 1-18 have been amended and new claims 19-38 have been added.  Accordingly, claims 19-38 are pending in the application and have been examined.

Priority
This Application was filed on 11/04/2020 and is a CON of US Patent Application No. 16/201,100 filed on 11/27/2018 (Patented No. 10,963,969) which is a CON of US Patent Application No. 14/713,194 filed 05/15/2015 (Patented No. 10,181,161) which claims the benefits of US Provisional Applications Nos. 62/056,893 (filed 09/29/2014), 62/047,307 (filed 09/08/2014), 62/036,090 (filed 08/11/2014), 62/035,983 (filed 08/11/2014), 62/035,980 (filed 08/11/2014), 62/035,878 (filed 08/11/2014), 62/035,867 (filed 08/11/2014), 62/035,859 (filed 08/11/2014), 62/035,832 (filed 08/11/2014), 62/035,780 (filed 08/11/2014), 62/035,769 (filed 08/11/2014), 62/035,729 (filed 08/11/2014), 62/035,723 (filed 08/11/2014), 62/035,669 (filed 08/11/2014), 62/035,660 (filed 08/11/2014), 62/018,169 (filed 06/27/2014), and 62/000,878 (filed 05/20/2014).  
For the purpose of examination, the 05/20/2014 is considered to be the effective filing date.

Information Disclosure Statement
The information disclosure statements filed on 06/22/2022, 11/30/2021, 11/23/2021, and 03/31/2021 (x4) have been considered.  Copies of the PTO-1449 form with the examiner’s initials are enclosed to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,963, 969.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19-38 of the present application recite substantially the same limitations as claims 1-20 of Patent No. 10,963, 969 with minor variations that would have been obvious to one of ordinary skills in the art.  The variations are presented underline in the following table:
Application No. 17/088,806
Patent No. 10,963,969
     Claim 19. A computer-implemented method for assessing collision risk of autonomous vehicle operation, the method comprising:
     Claim 1. A computer-implemented method for assessing collision risk of autonomous vehicle operation, the method comprising: 

     receiving, by a server from an on-board computer of a vehicle, information regarding one or more autonomous operation features of the vehicle; 
     determining, by a server, a plurality of collision risk levels associated with an autonomous operation of a vehicle under a plurality of operating environments based upon information regarding one or more autonomous operation features of the vehicle;
     determining, by the server, a plurality of collision risk levels associated with an autonomous operation of the vehicle under a plurality of operating environments based upon the information regarding the one or more autonomous operation features; 

     determining, by the server, a plurality of expected use levels of the vehicle based upon log entries of vehicle operation data; 
     determining, by the server, a plurality of autonomous communication levels within the plurality of operating environments, the plurality of autonomous communication levels being associated with a plurality of expected use levels of the vehicle and indicating availability of each of a plurality of type of autonomous communication capability in other vehicles as a proportion of the other vehicles in corresponding environments that exhibit the plurality of type of autonomous communication capability;
     determining, by the server, a plurality of autonomous communication levels within the plurality of operating environments associated with the plurality of expected use levels of the vehicle, the plurality of autonomous communication levels indicating availability of each of a plurality of type of autonomous communication capability in other vehicles as a proportion of the other vehicles in corresponding environments that exhibit the plurality of type of autonomous communication capability; 
     determining, by the server, a total collision risk level associated with the autonomous operation of the vehicle based at least in part upon the plurality of collision risk levels and the plurality of autonomous communication levels; and
     determining, by the server, a total collision risk level associated with the autonomous operation of the vehicle based at least in part upon: (i) the plurality of collision risk levels, (ii) the plurality of expected use levels, and (iii) the plurality of autonomous communication levels; and 
     communicating, from the server to a client device, information regarding the total collision risk level to cause one or more actions to be performed based upon the total collision risk level.
     communicating, from the server to a computing device, information regarding the total collision risk level to cause one or more actions to be performed based upon the total collision risk level.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Under the 2019 Revised PEG, Step 1 analysis, the claims are reviewed to determine whether they fall within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or combination of matter). 
Claims 19-26 recite a computer-implemented method comprising a series of steps for assessing collision risk of autonomous vehicle operation.  Claims 27-34 recite a computer system comprising various computer components and claims 35-38 recite a computer program comprising various computer modules with the comparable limitations and elements for implementing the method claims.  Therefore, the claims are directed to a process and machine which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A Prong 1:
Under the 2019 Revised PEG, Step 2A, Prong 1, the claims are reviewed to determine whether they recite a judicial exception by identifying if the claim limitations fall in one of the enumerated abstract idea groupings (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Claim 19 recites a computer-implemented method of assessing collision risk of autonomous vehicle operation comprising a series of steps:  determining, by a server, a plurality of collision risk levels associated with an autonomous operation of the vehicle under a plurality of operating environments based upon the information regarding the one or more autonomous operation features of the vehicle; determining, by the server, a plurality of expected use levels of the vehicle based upon log entries vehicle operation data; determining, by the server, a plurality of autonomous communication levels within the plurality of operating environments associated with the plurality of expected use levels of the vehicle, the plurality of autonomous communication levels in other vehicles as a proportion of the other vehicles in corresponding environments that exhibit the plurality of type of autonomous communication capability; determining, by the server, a total collision risk level associated with the autonomous operation of the vehicle based at least in part upon the plurality of collision risk levels and the plurality of autonomous communication levels; and communicating, from the server to a client device, information regarding the total collision risk level to cause one of more actions to be performed based upon the total collision risk level.
The claim is directed to a process of processing the information (determining a plurality of collision risk levels, a plurality of expected use levels, a plurality of autonomous communication levels, and a total collision risk level), and communicating the processed information to a computing device to cause actions to be performed (i.e., adjusting an insurance policy, determining a coverage level, presenting information or determination to customer - see claim 26).  
The claim recites the process being performed on “a computer system” limits the idea to a particular technical environment.  The recited process, such as determining data, determining data, determining data, determining data, and communicating from the sever to a client server to cause actions to be performed based upon the total collision risk level (i.e., adjusting an insurance policy, determining a coverage level, presenting information or determination to customer), narrows the abstract idea to a particular type of relationship, but it does not change the analysis because it is merely a process (a series of steps) to govern how the assessment process is performed.  These steps describe the concept of assessing collision risk of autonomous vehicle operation, which corresponds to concept already identified as abstract idea by the courts, such as collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group).  Thus, the claim as a whole recites a method of organizing human activity and relates to a fundamental economic practice (i.e., hedging, insurance, mitigating risk).
The claim includes the additional elements such as the autonomous vehicle insurance system 100, mobile device 110, data communication network 130, front-end and back-end components 101/104, and on-board computer 114.  However, these are the general computer system and the existing network as described in Applicant’s Specification, paragraphs 59-74 and Figures 1-2).  Applicant’s Specification does not describe how these computer elements are different from the general computer components are merely invoked as tools to perform the investment process.  The mere nominal recitation of computer components do not take the claims out of the methods of organizing human activity grouping.  Therefore, the claim recites an abstract idea.
Claim 27 recites a computer system and claim 35 recites a computer program with comparable elements and limitations as discussed in claim 19.  Therefore, these claims are also directed to an abstract idea (Step 2A Prong 1-Yes).
Step 2A Prong 2:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the judicial exception (i.e., abstract idea) is integrated into a practical application.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
The claims (19, 27, and 35) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims recite the additional elements of: “an on-board computer of the vehicle, a vehicle having one or more autonomous operation and communication features, one or more processors, one or more communication modules, and a program memory coupled to the one or more processors and storing executable instructions that when executed by the one or more processors cause the computer system” to perform the abstract idea as stated above.  All these additional elements are recited as general computer components that perform generic functions which do not add meaningful limitations to the idea of “assessing collision risk of autonomous vehicle operation” beyond generally linking the computer system to a particular technological environment, that is, implementation via computers.  
Further, the dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Accordingly, the additional elements are not integrated the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2-No).
Step 2B:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the claims provide an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As noted in above, the claims as a whole merely describe how to generally “apply” the method of receiving information (information regarding autonomous operation features of the vehicle), processing the information (determining a plurality of collision risk levels, a plurality of expected use levels, a plurality of autonomous communication levels, and a total collision risk level), and communicating the processed information to a computing device to cause actions to be performed.  All these generic computer functions are well-understood, routine and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Dependent claims 20-26, 28-34, and 36-38 further define the abstract idea that is present in their respective independent claims 19, 27, and 35 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.
Claims 20, 28, and 36 further include more detailed information about the levels of autonomous communication with infrastructures, or frequency of autonomous communications between the vehicle and the other vehicles (additional information about the autonomous communications between the vehicle and other vehicles).  The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea. 

Claims 21, 29, and 37 further include more detailed information about the expected use levels are determined based upon information regarding previous use of the autonomous operation features (additional information for determining the expected use levels).  The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea. 

Claims 22, 30, and 38 further include more detailed information regarding the previous use of the autonomous operation features including information regarding previous use of an autonomous communication feature (additional information regarding previous use of an autonomous communication feature).  The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea.

Claims 23 and 31 further include more detailed information regarding the autonomous operation features is based upon: test results for test units and actual collision data associated with plurality of other vehicles having at least one or more autonomous operation features (additional information regarding test results and actual collision data).  The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea.

Claims 24 and 32 further include more detailed information regarding the total collision risk level is determined without reference to factors relating to collision risk associated with an operator of the vehicle (additional information regarding the total collision risk).  The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea.

Claims 25 and 33 further include more detailed instruction about determining operator collision-risk profile and the total collision risk is determined upon the operator collision-risk profile (additional information instruction about the total collisions risk is determined upon the operator collision-risk profile).  The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea.

Claims 26 and 34 further include more detailed information regarding the actions to be performed based upon the total collision risk level including adjusting an insurance policy, presenting the information to a reviewer or to a customer or a customer for review of an adjustment to an insurance policy (additional information regarding the actions to be performed after determining the total collision risk).  The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea.

The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims are not patent-eligible.
The focus of the claims is on receiving information and processing information in order to autonomous vehicle insurance pricing for a customer.  The claims are not directed to a new type of processor, network, system memory, or user interface, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-39 are rejected under 35 U.S.C. 103 as being unpatentable over Tirone et al. (U.S. Pub. No. 2015/0170287 A1) in view of Rubin et al. (U.S. Pub. No. 2013/0278442 A1) and further in view of Slusar (U.S. Pat. No. 9,390,451 B1).

As per claim 19, Tirone teaches a computer-implemented method for determining collision risk of one or more autonomous operation features of a vehicle, comprising:
Tirone teaches the following limitations:
determining, by a server, a plurality of collision risk levels associated with autonomous operation of the vehicle under a plurality of operating environments based upon the information regarding the one or more autonomous operation features of the vehicle (see e.g. paragraph [0094], “there may be a correlation between the risk level associated with a particular autonomous vehicle risk (and/or set of autonomous vehicle characteristics and/or variables) and other variables such as time of day, road type, road condition, road congestion, traffic patterns, and/or weather events when determining risk of loss”; paragraphs [0097]-[0098], “A ‘rating engine’ utilized in an insurance underwriting process may, for example, retrieve an autonomous vehicle risk metric (e.g., provided as a result of the autonomous vehicle data processing 1110) for input into a calculation (and/or series of calculations and/or a mathematical model) to determine a level of risk or the amount of risky behavior likely to be associated with a particular object, event, activity, and/or area (e.g., being associated with one or more particular autonomous vehicle characteristics and/or variables)…the risk assessment 1130 may comprise an initial, standard, and/or base risk score determination and a modification (e.g., application of a multiplier and/or factor) thereof to account for the autonomous vehicle data 1102a-n (e.g., such as at 904 of the method 900 of FIG. 9 herein). In some embodiments, the risk assessment 1130 may comprise a determination and/or analysis or processing of one or more relationships and/or trends among various variables. Some or all of the autonomous vehicle data 1102a-n may, for example, be determined to have a relationship with one or more other variables such as time of day, road type, road condition, road congestion, traffic patterns, and/or weather events (and/or any combinations thereof)”);
determining, by the server, a plurality of autonomous communication levels within the plurality of operating environments, the plurality of autonomous communication levels being associated with a plurality of expected use levels of the vehicle and indicating availability of each of a plurality of type of autonomous communication capability in other vehicles as a proportion of the other vehicles in corresponding environments that exhibit the plurality of type of autonomous communication capability (see e.g. paragraph [0070], “the level of automation may be descriptive of one or more of (i) an effectiveness of one or more autonomous vehicle features, (ii) a measure of how autonomous a vehicle is (e.g., a percent of total vehicle features that are autonomous-related), (iii) a measure of how many autonomous vehicle features are utilized (e.g., which features a driver utilizes and/or which features are not utilized), and/or (iv) a measure of how often autonomous vehicle features are utilized (e.g., a percentage of time that a driver utilizes a vehicle in autonomous mode and/or a total experience level or time with respect to the driver and/or vehicle and autonomous feature usage)”; paragraph [0098], “determination and/or analysis or processing of one or more relationships and/or trends among various variables. Some or all of the autonomous vehicle data 1102a-n may, for example, be determined to have a relationship with one or more other variables such as time of day, road type, road condition, road congestion, traffic patterns, and/or weather events (and/or any combinations thereof)”);
determining, by the server, a total collision risk level associated with the autonomous operation of the vehicle based at least in part upon the plurality of collision risk levels and the plurality of autonomous communication levels (see e.g. paragraph [0093], “a processing device may execute specially programmed instructions to process (e.g., the autonomous vehicle data processing 1110) the autonomous vehicle data 1102a-n to define an autonomous vehicle risk metric and/or index. Such an autonomous vehicle risk metric may, for example, be descriptive (in a qualitative and/or quantitative manner) of historic, current, and/or predicted risk levels of an object and/or area having and/or being associated with one or more autonomous vehicle characteristics”; and paragraph [0117], “Risk scores for a plurality of autonomous vehicle and/or non-autonomous vehicle metrics may be determined, calculated, tabulated, and/or summed to arrive at a total risk score for an object, activity, event, and/or account (e.g., a vehicle, a vehicle feature, a fleet and/or group of vehicles and/or objects subject to autonomous vehicle risk) and/or for an object or activity class.”; see also paragraph [0072]); and
Tirone in view of Rubin teaches the following limitations:
communicating, from the server to a client device, information regarding the total collision risk level to cause one or more actions to be performed based upon the total collision risk level 
	(see Tirone, para. 43 “it may be expected that the auto physical damage component 330 and the auto liability component 340 may be of generally the same relevance to the risk assessment, underwriting, pricing, quotation, selling, and/or renewal or adjustment of insurance policy parameters”, para. 60 “utilize various autonomous vehicle data (e.g., provided by a user device 1002a-n of FIG. 10), such as to assess risk for (e.g., providing risk and/or loss control services), price, quote, adjust claims for, sell, renew, revise, and/or re-sell one or more risk management products”, para. 79 “The insurance parameter may, for example, be output via a display device, provided to one or more user display devices via a webpage, and/or transmitted to one or more user devices.”)
 (see Rubin, e.g. paragraphs [0433]-[0458], “The historical risk for an area of a road, such as an intersection, a turn on a mountain road, or an entire length of road, is ranked on a scale of zero to five…the V2V system will update the historical risks based on sharing data on collisions and high-risk incidents at each location…For a V2V system to be aware of historical risk value in a location is a valuable feature. Often, certain intersections have a much higher accident rate than would be predicted by simple factors such as traffic volume…One method of placing location historical sub-risk values into a V2V transceiver is by loading a table from a source, such as the manufacturer of the V2V transceiver, a government agency, or a third party. A second method of obtaining location historical sub-risk values is for a V2V transceiver to accumulate this information based on its own operating experience at this location. A third method of obtaining location historical sub-risk values is for V2V transceivers to exchange information from the second method via use of V2V messages…Because a large fraction of vehicles that are ‘educated’ during that week are habitual users of that intersection, those vehicles will continue to inform other vehicles of this location historical sub-risk value each time (generally) they pass through the intersection…One metric of location history is the number of prior accidents at a location. Another metric of location history is the number of prior accidents as a ratio of accidents per vehicles passing through this location. Another metric of location history is the number of accidents per unit time, such as one year. Another metric of location history is a factor normalized to risk associated with all similar locations…Note that when a V2V equipped vehicle encourages a driver to move out of a lane (or location) with a high accident (or near miss) history, that vehicle is not only operating more safely for itself, but also for other vehicle, including in particular non-equipped vehicles in the vicinity.”; see also paragraphs [0488]-[0489] and [0621]-[0627]), wherein the autonomous communication levels indicate availability of autonomous communication capability in other vehicles as…the other vehicles that exhibit autonomous communication capability (see e.g. paragraph [0152], “A key embodiment of this invention that improves effectiveness and encourages adoption is the detection of nearby non-equipped vehicles and the transmission of data about that vehicle. We refer generally to this capability as ‘proxying.’”; paragraphs [0184]-[0185], “Vehicles 1 and 3 are equipped with V2V transponders, shown on the roof of the vehicles as an antenna. Vehicle 2 is not equipped. In normal operation, vehicle 1 and 3 each transmit their location and velocity ten times per second. Vehicles 1 and 3 receive each other transmissions…However, both vehicles 1 and 2 ‘see’ vehicle 2 with their local sensors, such as video, radar and sonar, which allow both the relative location and velocity of vehicle 2 to be determined. Both vehicle 1 and vehicle 3 are able to transmit a ‘proxy’ message for vehicle 2, here called the ‘object vehicle’ of the proxy…”; see also paragraphs [0005]-[0006]); and
While Tirone teaches the actions to performed based upon the total collision risk level, Rubin teaches the autonomous communication level.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Tirone with the autonomous communication level based on historical time and location and the detection of autonomous communication capability as taught by Rubin.  One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Tirone in order to make drivers and automated vehicle systems aware of historical risks which permit the driver or vehicle to exercise additional caution at high risk locations (see Rubin, paragraph [0434]).

As per claim 20, Tirone and Rubin teach the method of claim 1.  Tirone does not explicitly teach, but Slusar teaches wherein the autonomous communication levels further include information relating to one or more of the following: levels of autonomous communication with infrastructure (see e.g. col. 7, lines 18-35, “V2V communications also may include vehicle-to-infrastructure (V2I) communications, such as transmissions from vehicles to non-vehicle receiving devices, for example, toll booths, rail road crossings, and road-side traffic monitoring devices. Certain V2V communication systems may periodically broadcast data from a vehicle 210 to any other vehicle, or other infrastructure device capable of receiving the communication, within the range of the vehicle's transmission capabilities.”), or frequency of autonomous communications between the vehicle and the other vehicles (see e.g. col. 7, lines 18-35, “Certain V2V communication systems may periodically broadcast data from a vehicle 210 to any other vehicle, or other infrastructure device capable of receiving the communication, within the range of the vehicle's transmission capabilities. For example, a vehicle 210 may periodically broadcast (e.g., every 0.1 second, every 0.5 seconds, every second, every 5 seconds, etc.) certain vehicle operation data via its short-range communication system 212, regardless of whether or not any other vehicles or reception devices are in range.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Tirone with the autonomous communication as taught by Slusar.  One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Tirone in order to provide data, such as safety warnings and collision alerts, received from other nearby vehicles to drivers and/or autonomous driving systems through vehicle-to-vehicle (V2V) communication systems in order to decrease risk and adjust a property of an insurance policy (see Slusar, Background and Summary).

As per claim 21, Tirone and Rubin teach the method of claim 19.  Tirone further teaches wherein the plurality of expected use levels are determined based at least in part upon information regarding previous use of the one or more autonomous operation features (see e.g. paragraph [0070], “the level of automation may be descriptive of one or more of (i) an effectiveness of one or more autonomous vehicle features, (ii) a measure of how autonomous a vehicle is (e.g., a percent of total vehicle features that are autonomous-related), (iii) a measure of how many autonomous vehicle features are utilized (e.g., which features a driver utilizes and/or which features are not utilized), and/or (iv) a measure of how often autonomous vehicle features are utilized (e.g., a percentage of time that a driver utilizes a vehicle in autonomous mode and/or a total experience level or time with respect to the driver and/or vehicle and autonomous feature usage)”; paragraph [0098], “determination and/or analysis or processing of one or more relationships and/or trends among various variables. Some or all of the autonomous vehicle data 1102a-n may, for example, be determined to have a relationship with one or more other variables such as time of day, road type, road condition, road congestion, traffic patterns, and/or weather events (and/or any combinations thereof)”);

As per claim 22, Tirone and Rubin teach the method of claim 19.  Tirone does not explicitly teach, but Slusar teaches wherein the information regarding previous use of the autonomous operation features includes information regarding previous use of the autonomous communication feature (see e.g. col. 12, lines 30-52, “a driving analysis computer 214 may receive and store vehicle driving data from a vehicle data acquiring component, including but not limited to the vehicle's internal computer systems and any combination of the vehicle's sensors 211 and/or communication systems.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Tirone with the autonomous communication as taught by Slusar.  One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Tirone in order to provide data, such as safety warnings and collision alerts, received from other nearby vehicles to drivers and/or autonomous driving systems through vehicle-to-vehicle (V2V) communication systems in order to decrease risk and adjust a property of an insurance policy (see Slusar, Background and Summary).

As per claim 23, Tirone and Rubin teach the method of claim 19.  Tirone further teaches wherein the information regarding the one or more autonomous operation features of the vehicle is based upon (i) test results for test units corresponding to the one or more autonomous operation features, which test results include responses of the test units to test inputs corresponding to test scenarios (see e.g. paragraph [0068], “data descriptive of the customer's vehicle(s)…and/or data may be received from a third-party, such as a Department of Motor Vehicles (DMV), a vehicle manufacturer, and/or an investigative entity (e.g., a vehicle inspection report). In some embodiments, data may be received from the vehicle, such as from one or more vehicle communication and/or telematics devices, and/or may be retrieved from one or more databases”; paragraph [0120], “simulation testing and analysis that predicts (e.g., based on the supplied frequency and severity distributions) expected total losses (autonomous vehicle-based and/or non-autonomous vehicle-based) over time.”), and
(ii) actual collision data associated with a plurality of other vehicles having at least one of the one or more autonomous operation features (see e.g. paragraph [0051], “comprise an X-axis 502 descriptive of a measure of a utilization of autonomous vehicle features (e.g., percent of autonomous vehicles "on the road" (e.g., in the market and/or actually expected on average and/or with respect to one or more particular locations/roads/areas)), a percentage of vehicle features related to autonomous operation, and/or a measure of how often (absolutely or relatively) a vehicle/driver/group of vehicles are utilized with respect to autonomous operation; the percent of autonomous vehicles increasing from left to right) and/or a Y-axis 504 descriptive of an expected level of vehicle-related damage or losses (increasing in magnitude from bottom to top)”; paragraph [0063], “the particular variable is descriptive of a technological feature of an autonomous vehicle (e.g., the vehicle variables 228 of FIG. 2). According to some embodiments, the average replacement cost field 844a-6 may store data indicative of (e.g., in the case that the variable is descriptive of a vehicle feature) a historical, actual, and/or predicted or expected replacement or repair cost of an autonomous vehicle feature (e.g., cost per accident or loss event)”; see also paragraph [0108]).

As per claim 24, Tirone and Rubin teach the method of claim 19.  Tirone further teaches wherein the total collision risk level is determined without reference to factors relating to collision risk associated with a vehicle operator (see e.g. paragraph [0093], “a processing device may execute specially programmed instructions to process (e.g., the autonomous vehicle data processing 1110) the autonomous vehicle data 1102a-n to define an autonomous vehicle risk metric and/or index.”).

As per claim 25, Tirone and Rubin teach the method of claim 19.  Tirone further teaches further comprising:
determining, by one or more processors, an operator collision-risk profile associated with vehicle operation by the vehicle operator (see e.g. paragraph [0072], “risk assessment for an insurance policy may be determined based on traditional and/or non-autonomous vehicle factors, for example, such as driver accident history, driver age, vehicle make, color, etc.”);
wherein the total collision risk level is determined, at least in part, based upon the operator collision-risk profile (see e.g. paragraph [0117], “According to some embodiments, formulas, charts, and/or tables may be developed that associate various autonomous vehicle and/or non-autonomous vehicle metric magnitudes with risk scores. Risk scores for a plurality of autonomous vehicle and/or non-autonomous vehicle metrics may be determined, calculated, tabulated, and/or summed to arrive at a total risk score for an object, activity, event, and/or account (e.g., a vehicle, a vehicle feature, a fleet and/or group of vehicles and/or objects subject to autonomous vehicle risk) and/or for an object or activity class.”).

As per claim 26, Tirone and Rubin teach the method of claim 19.  Tirone further teaches wherein the one or more actions to be performed based upon the total collision risk level include: adjusting an insurance policy associated with the vehicle, determining a coverage level associated with the insurance policy, presenting information regarding the total collision risk level to a reviewer to verify the total collision risk level, or presenting the total collision risk level to a customer for review of an adjustment to an insurance policy associated with the vehicle (see Tirone, para. 43 “it may be expected that the auto physical damage component 330 and the auto liability component 340 may be of generally the same relevance to the risk assessment, underwriting, pricing, quotation, selling, and/or renewal or adjustment of insurance policy parameters”, para. 60 “utilize various autonomous vehicle data (e.g., provided by a user device 1002a-n of FIG. 10), such as to assess risk for (e.g., providing risk and/or loss control services), price, quote, adjust claims for, sell, renew, revise, and/or re-sell one or more risk management products”, para. 79 “The insurance parameter may, for example, be output via a display device, provided to one or more user display devices via a webpage, and/or transmitted to one or more user devices.”).

As per claim 27, this claims written in computer system form corresponds to method claims 19 and has the same elements and limitations.  Hence, it is rejected under the rationale provided in claim 19.
As per claim 28, this claims written in computer system form corresponds to method claims 20 and has the same elements and limitations.  Hence, it is rejected under the rationale provided in claim 20.

As per claim 29, this claims written in computer system form corresponds to method claims 21 and has the same elements and limitations.  Hence, it is rejected under the rationale provided in claim 21.

As per claim 30, this claims written in computer system form corresponds to method claims 22 and has the same elements and limitations.  Hence, it is rejected under the rationale provided in claim 22.

As per claim 31, this claims written in computer system form corresponds to method claims 23 and has the same elements and limitations.  Hence, it is rejected under the rationale provided in claim 23.

As per claim 32, this claims written in computer system form corresponds to method claims 24 and has the same elements and limitations.  Hence, it is rejected under the rationale provided in claim 24.

As per claim 33, this claims written in computer system form corresponds to method claims 25 and has the same elements and limitations.  Hence, it is rejected under the rationale provided in claim 25.

As per claim 34, this claims written in computer system form corresponds to method claims 26 and has the same elements and limitations.  Hence, it is rejected under the rationale provided in claim 26.

As per claim 35, this claims written in computer system form corresponds to method claims 19 and has the same elements and limitations.  Hence, it is rejected under the rationale provided in claim 19.

As per claim 36, this claims written in computer system form corresponds to method claims 20 and has the same elements and limitations.  Hence, it is rejected under the rationale provided in claim 20.

As per claim 37, this claims written in computer system form corresponds to method claims 21 and has the same elements and limitations.  Hence, it is rejected under the rationale provided in claim 21.

As per claim 38, this claims written in computer system form corresponds to method claims 22 and has the same elements and limitations.  Hence, it is rejected under the rationale provided in claim 22.

Conclusion
Claims 19-38 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697